—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered January 6, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Assuming that the issue is properly before us, we reject defendant’s claim that the warrantless search of his vehicle was unconstitutional. We find no reason on this record to disagree with County Court’s finding that the police properly conducted an inventory search of the automobile after, a valid traffic stop revealed that neither the driver nor the passenger held a current driver’s license, resulting in a need to impound the vehicle. All other issues raised by defendant have been examined and found to be similarly without merit.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.